445 F.2d 1401
UNITED STATES of Americav.John W. SHANNON, Jr., et al.Appeal of Theodore R. WHALEY, Appellant.
No. 19208.
United States Court of Appeals, Third Circuit.
Argued August 4, 1971.
Decided August 13, 1971.

Appeal from the United States District Court for the District of New Jersey; Mitchell H. Cohen, Judge.
William J. Cook, Brown, Connery, Kulp, Wille, Purnell & Greene, Camden, N. J., for appellant.
D. William Subin, Asst. U. S. Atty., Camden, N. J. (Herbert J. Stern, U. S. Atty., Newark, N. J., on the brief), for appellees.
Before SEITZ, Chief Judge, and KALODNER and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted by a jury and sentenced for the offense of bank robbery, 18 U.S.C. § 2113(b). We find no reversible error.


2
The judgment of the district court will be affirmed.